Title: To James Madison from Daniel Clark, 10 November 1803 (Abstract)
From: Clark, Daniel
To: Madison, James


10 November 1803, New Orleans. “Inclosed you have Copies of three Letters of the 7th. 9th. & 10th. Inst. which I have written to Governor Claiborne and supposing he would give you advice respecting them by Land I have for the sake of having another opportunity forwarded these by the Ship Patty via New York. The Marquis de Casa Calvo set out yesterday Evening on a shooting Party to the Parish of San Bernardo on the terre aux Boeufs about 5 leagues below the Town and will be absent till the 14th. On the 15th. or 16th. his projected trip for Barataria and from thence as he says to the Chafalaya [Atchafalaya River] ⟨is⟩ to take place, but against this I shall remonstrate if nothing else will stop him. The Prefect likewise set out Yesterday on an excursion up the River as far as Manchac and is not looked for till the 17th. when I shall apply to him as mentioned in my Letter to Govr. Claiborne, whose answer I shall wait for with impatience and whose directions if he communicates any I shall implicitly follow.”
 

   
   RC and enclosures (DNA: RG 59, CD, New Orleans, vol. 1). RC 1 p.; torn. For enclosures, see n. 1.



   
   In his 7 Nov. letter (4 pp.), Clark told Claiborne of reports that Casa Calvo might have changed his mind about cooperating in the transfer of Louisiana because he did not think himself authorized to deliver up the province without further advice from Spain. Clark wrote that Laussat and his party would doubtless cooperate in any measures the Americans deemed necessary and that few people would oppose the combined French and U.S. forces. He advised Claiborne “to keep a watchful Eye on Minor & his Friends,” adding that Stephen Minor had written to the secretary of the Spanish government at New Orleans asking if property across the river from Natchez would be retained. He suggested that Claiborne keep the bearer of the letter, a free black named Thomas Bernard, secreted and his arrival unknown in Natchez until Claiborne sent his reply. A second copy (5 pp.) of this letter includes a postscript adding that Capt. John C. Carr had arrived on 6 Nov. with dispatches for Laussat. In his 9 Nov. letter (3 pp.; docketed by Wagner; printed in Carter, Territorial Papers, Orleans, 9:101–2), Clark wrote that he had spoken with Casa Calvo, who had indicated that he might cancel his hunting trip to await the American commissioners. In his letter dated 10 Nov. (4 pp.), Clark told Claiborne he had received further information that led him to believe the Spanish would attempt to delay delivery of the province. He proposed to ask the Spanish government for permission for two companies of mounted militia to accompany the U.S. commissioners through Spanish territory. He stated that the four companies of soldiers that were being sent would be insufficient and suggested that they be augmented by as many as could be spared from the Mississippi Territory, together with a draft of militia. He had told the local authorities that these soldiers would not require a passport, as they were coming by water. He suggested that Claiborne bring along a printing press to facilitate addressing the inhabitants. Clark said he would suggest to Laussat that an inventory and appraisal be made of stores, ammunition, and public buildings to avoid delay in compliance with the treaty.


